Case: 19-10014      Document: 00515181534         Page: 1    Date Filed: 10/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 19-10014                           FILED
                                  Summary Calendar                  October 31, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER RASHAD TEAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-173-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Christopher Rashad Teal pleaded guilty to conspiracy to possess with
intent to distribute heroin. He now appeals, challenging the procedural and
substantive reasonableness of the above-guidelines 298-month sentence of
imprisonment imposed by the district court. We affirm.
       First, Teal’s alternative interpretations of the record evidence are
insufficient to demonstrate that the district court clearly erred in determining


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10014    Document: 00515181534     Page: 2   Date Filed: 10/31/2019


                                 No. 19-10014

the quantity of cocaine and heroin for the purpose of calculating his guidelines
range. See United States v. Harris, 740 F.3d 956, 966-67 (5th Cir. 2014).
Second, his unpreserved challenge to the sufficiency of the district court’s
consideration of the sentencing factors and explanation of the above-guidelines
sentence fails on review for plain error. See United States v. Churchwell, 807
F.3d 107, 122-23 (5th Cir. 2015). Third, we are unpersuaded that the district
court abused its discretion by imposing a substantively unreasonable sentence.
See United States v. McElwee, 646 F.3d 328, 343 (5th Cir. 2011).
      AFFIRMED.




                                       2